Citation Nr: 0615236	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  98-13 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for the purpose of 
accrued benefits.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945, and from August 1950 to November 1950. The veteran died 
on September [redacted], 1997.  The appellant is the veteran's widow.

The case was originally before the Board on appeal from an 
April 1998 rating decision of the Fort Harrison, Montana 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 1999, the appellant testified before the undersigned 
Veterans Law Judge at a Travel Board hearing held at the RO.  
In September 1999, the Board denied entitlement to an initial 
rating in excess of 30 percent for PTSD for accrued benefits.  
In June 2000 the Board vacated the September 1999 denial of 
an initial rating in excess of 30 percent for PTSD for 
accrued benefits, and remanded the matter for additional 
development.  

In April 2001, the Board remanded the matter to provide the 
appellant an opportunity to attend a hearing.  Through 
correspondence received in April 2001, the appellant 
indicated that she did not wish to appear for another 
hearing.

In June 2002 the Board again denied the appellant's claim.  
In September 2004, the United States Court of Appeals for 
Veterans Claims (Court) vacated the portion of the June 2002 
Board decision that denied entitlement to an initial rating 
in excess of 30 percent for PTSD for the purpose of accrued 
benefits, and remanded the matter for development and 
readjudication consistent with specific instructions.  (The 
September 2004 Court Order also affirmed the June 2002 Board 
decision with regard to other matters.)

In July 2005 the case was again remanded to the RO in 
compliance with the Court's September 2004 order.  It was 
returned to the Board in March 2006 for further appellate 
consideration.


FINDING OF FACT

For the period in question, the veteran's PTSD was productive 
of no more than a definite inability to establish or maintain 
effective and wholesome relationships with people and/or 
definite industrial impairment; there was no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (generally 
functioning was satisfactory).


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD for the purpose of accrued benefits have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 
9411 (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in this case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury here.  As such, the 
Board concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the present case, the veteran submitted a claim for an 
increased rating of his PTSD in May 1994, and that claim was 
pending at the time of his death.  The appellant's claim for 
accrued benefits was received in October 1997.    

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a letter dated in August 1997 informed 
the veteran that the RO must obtain medical evidence 
demonstrating that his condition had increased in severity.  
He was instructed that he was free to submit medical 
evidence from private providers to support his claim.  The 
RO also indicated that it would assist the veteran by 
helping obtain evidence on his behalf.  The veteran was 
asked to identify any treatment by VA providers.  

A letter dated in April 2001 asked the appellant if she 
wished to appear at a hearing before the Board.  In an 
August 2005 letter the Appeals Management Center described 
the evidence that remained outstanding and asked the 
appellant to complete a release so that the evidence could 
be obtained.  The letter apprised the appellant of the 
evidence of record and discussed the evidence VA was 
responsible for obtaining, and which evidence VA would make 
reasonable efforts to assist in obtaining.  The appellant's 
claim was subsequently readjudicated and a supplemental 
statement of the case was issued in March 2006.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA treatment records have been 
obtained.  The appellant testified before the undersigned at 
the RO in June 1999, and thereafter requested an additional 
hearing.  However, she later indicated that she no longer 
wished to have that hearing.  In addition, neither the 
appellant nor her representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  

The Board specifically notes that the July 2005 remand 
directed that the RO contact Dr. B.S. and request additional 
pertinent records, including those pertaining to an August 
1997 evaluation conducted at a Butte, Montana private 
facility.  In March 2006, the appellant's representative 
indicated that she requested that Dr. S. interview the 
veteran, and that because the evaluation was not directed by 
VA, Dr. S. did not keep any records of the encounter.  She 
noted that Dr. S. did prepare a summary of the visit and that 
such was a part of the claims folder.  Therefore, the Board 
is also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Factual Background

The veteran filed his claim for PTSD in April 1994.  A report 
from the United States Armed Services Center for Research of 
Unit Records (USASCRUR) indicated that the veteran's unit was 
involved in the D-Day landings on Omaha Beach.

The veteran underwent a VA psychiatric examination in May 
1995.  He reported his service on D-Day.  After active duty, 
the veteran entered the construction business and was retired 
at the time of the examination.  He reported recurrent and 
intrusive recollections of D-Day, and avoided activities that 
reminded him of the experiences.  The veteran stated that he 
had chronic difficulty sleeping and an exaggerated startle 
response.  On examination, he related in an open and friendly 
manner, and was oriented to time, place and person.  He 
denied hallucinations or delusions.  He was able to abstract 
on simple similarities and simple proverbs.  He could recall 
his date of birth and what he had for breakfast.  He 
described himself as an outstanding person who was well 
regarded by his friends.  The physician stated that the 
veteran could manage his benefits payments in his own best 
interests.  The diagnosis was PTSD, and the Global Assessment 
of Functioning (GAF) was 75.

The veteran also underwent psychological testing in May 1995, 
which included the Minnesota Multiphasic Personality 
Inventory (MMPI).  The veteran stated that his then current 
symptoms included shakes, sleeplessness, nightmares and 
disturbances from sounds.  This Inventory indicated 
depression and anxiety, as well as difficulty concentrating 
and dealing with tasks.  The examiner noted that individuals 
with similar profiles were seen as having a large number of 
gastrointestinal complaints.  He concluded that while this 
profile was not as similar to those seen with PTSD in the 
Vietnam era, the history, trauma and profile were indicative 
of PTSD.

In July 1995 the RO granted service connection for PTSD.  The 
RO assigned a 10 percent rating, effective April 29, 1994.  
The veteran appealed that rating.

The veteran was again furnished with a VA psychiatric 
examination in May 1996.  He reported nightmares and 
intrusive thoughts.  The physician reported that there was a 
great deal of guilt present in the veteran's presentation.  
The veteran's intellectual function was in the normal range.  
He also demonstrated average intelligence on vocabulary 
testing.  The veteran quoted the Bible which showed good 
memory function.  His insight was guarded. Judgment was 
intact.  He stated that he was not receiving any medical 
treatment, which the physician concluded might have reflected 
some over reliance on his church.  The diagnoses were PTSD 
with adjustment disorder and depressed mood secondary to 
kidney dialysis and heart problems.  The physician concluded 
that the veteran had some moderate symptoms of depression and 
PTSD and that the veteran was functioning in the 50-60 Global 
Assessment of Functioning (GAF) range.  The physician 
clarified that the physical aspect of the veteran's 
psychiatric presentation accounted for one-half of his 
problems while his PTSD accounted for the other one- half of 
his problems.

In June 1996 the RO increased the disability rating for PTSD 
to 30 percent, effective April 29, 1994.  The veteran 
appealed that rating.

The veteran underwent an examination for housebound status or 
the need for regular aid and attendance in November 1996.   
No disability resultant from a psychiatric disorder was 
reported or documented.

The appellant indicated in an August 1997 letter that the 
veteran's PTSD was getting worse.  She stated that the 
veteran had more frequent nightmares, and he was unable to 
tolerate people.  She reported that the veteran stared into 
space, and any conversation was short and gruff.  In a 
September 1997 letter the veteran's daughter contended that 
his PTSD was getting progressively worse.  She stated that 
she was aware that the veteran had difficulty sleeping.

In August 1997, the veteran was scheduled for a psychiatric 
examination.  However, he died before this examination was 
undertaken.

In her July 1998 Notice of Disagreement the appellant stated 
that the veteran had been seen for PTSD in July or August 
1997.  She identified the physician as the same physician who 
performed the VA psychiatric examination in May 1996.  At the 
June 1999 personal hearing, the representative stated that 
the veteran underwent a VA compensation exam by that 
physician in July or August 1996.

The appellant presented testimony before the undersigned in 
June 1999.  She concurred with the representative's 
description of the veteran's PTSD symptoms, which included a 
history of nightmares, tremors and difficulty sleeping. 

The physician who performed the VA psychiatric examination in 
May 1996 submitted a statement in July 1999.  He stated that 
he evaluated the veteran for PTSD in August 1997.  The 
physician recalled that the veteran had severe problems with 
his PTSD.  He stated that the veteran lived a relatively 
isolated existence since World War II and had continued 
recollections of combat.  He stated that the veteran had no 
close friends and he relied solely on his family.  The 
physician stated that the veteran had unprovoked 
irritability, panic attacks and difficulty understanding 
complex materials due to problems with PTSD.  He indicated 
that the veteran relied heavily on his spouse for all support 
and assistance in most activities of daily living.  He stated 
that the veteran found solace in religion and reading the 
Bible, but this was an isolating activity.  He stated that 
the veteran experienced nightmares of the invasion 
approximately two-to-three times per week.  The diagnosis was 
chronic, severe PTSD with major depression.  He estimated 
that the veteran's GAF score was between 45 and 50.

In June 2000 the Board vacated the denial of an initial 
rating in excess of 30 percent for PTSD for accrued benefits.  
The Board remanded the issue to the RO, in part, to clarify 
this physician's status at the time of the August 1997 
evaluation and to obtain copies of all clinical records of 
the August 1997 evaluation.

June 2000 Reports of Contact, VA Forms 119, show that the 
physician had been employed by VA as a fee basis physician 
from December 1995 to November 1998.  They show there was no 
record of the August 1997 examination or the July 1999 
statement of that physician.  They show the physician 
contacted VA and stated that he had no records for the 
veteran.  A July 2000 Report of Contact, VA Form 119, 
certified that there were no additional examination or 
treatment records for PTSD for the veteran.

In an April 2001 statement, the appellant's representative 
indicated that all requests for medical records had been 
exhausted.  She requested that the decision be expedited.  

In June 2005 the appellant certified that she had nothing 
further to submit in support of her claim.  

In March 2006, the appellant's representative indicated that 
Dr. S. had served as a VA contract psychiatric examiner, and 
that she had requested that he interview the veteran prior to 
his death.  She  noted that because the doctor's interview 
was a favor to her, and not under VA auspices, no records 
were made of the encounter.

Analysis

The statute provides that "periodic monetary benefits ... to 
which an individual was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death and due ... and unpaid for a 
period not to exceed two years, shall, upon the death of 
individual be paid."  38 U.S.C.A. § 5121 (West 2002 & Supp. 
2005); see also 38 C.F.R. § 3.1000 (2005).

Under 38 C.F.R. § 3.1000(d)(4)(i) evidence in the file at 
date of death encompasses evidence, including uncertified 
statements, which is essentially complete and of such weight 
as to establish degree of disability for disease or injury 
when substantiated by other evidence in file at date of death 
or when considered in connection with the identifying, 
verifying, or corroborative effect of the death certificate.

In Hayes v. Brown, 4 Vet. App. at 360-61, the Court 
interpreted the interplay between 38 U.S.C.A. § 5121(a), 38 
C.F.R. § 3.1000(d)(4)(i), and several provisions of VA Manual 
M21-1 (recently converted to M21-1 MR) as providing, in sum, 
that post-death evidence which may be considered in accrued 
benefits claims as being in the file includes the following:

(1) government records and records 
generated by or in VA control and which 
could reasonably be expected to be a part 
of the record;

(2) evidence accepted after death for the 
purpose of verifying or corroborating 
evidence in file; and

(3) hospital or examination reports that 
may be deemed to be included in the term 
VA examination (within the meaning of 38 
C.F.R. § 3.327(b)(1)).

In order to receive these benefits the spouse must show that 
the veteran at the date of death had been entitled to 
periodic monetary benefits under existing ratings or 
decisions, or those based on evidence in the file at date of 
death.  By statute, entitlement to accrued benefits must be 
based on evidence in the file at the time of death, or 
evidence, such as VA records, deemed to be of record at that 
time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000;  Zevalkink v. 
Brown, 102 F.3d 1236, 1241-42 (Fed.Cir. 1996).

The Board notes the additional regulations and guidelines 
that are provided as to what constitutes "evidence in the 
file at date of death" as used in paragraph (a) of 38 C.F.R. 
§ 3.1000 since generally, the issue of entitlement to accrued 
benefits must be based on the evidence of record at the time 
of death.  In that regard, certain records may be viewed from 
the Court as either in the constructive possession of VA or 
in the case of the opinion such as by the Chief Medical 
Director of the VA, continuation of a regulatory process 
rather than the creation of new evidence.  Thus, entitlement 
to accrued benefits must be determined based on evidence that 
was physically present or constructively present (such as VA 
treatment records) in the veteran's claims folder when he 
died.  When reviewing a claim the Board may generally not 
consider evidence of events or analyses which took place 
subsequent to the veteran's death.  See also Hayes v. Brown, 
4 Vet. App. 353, 360-61 (1993) (holding that "evidence in the 
file at date of death" may in some cases include private 
hospital and examination reports submitted after date of 
death.)

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2005).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

During the pendency of this appeal, the VA Schedule of 
Ratings for Mental Disorders, was amended and redesignated as 
38 C.F.R. § 4.130, effective November 7, 1996.  61 Fed. Reg. 
52695-52702 (Oct. 8, 1996).  As there is no indication that 
the revised criteria are intended to have retroactive effect, 
the Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new diagnostic codes, and to consider the revised 
criteria for the period beginning on the effective date of 
the new provisions.  See Wanner v, Principi, 17 Vet. App. 4, 
9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003). 

Under the criteria in effect prior to November 7, 1996, VA 
regulations provided that the severity of a psychiatric 
disorder was premised upon actual symptomatology, as it 
affected social and industrial adaptability. 38 C.F.R. § 
4.130 (1996).  Two of the most important determinants were 
time lost from gainful employment and decrease in work 
efficiency.  Id.

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 30 percent evaluation where there is definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  Definite impairment has been construed to mean 
"distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (November 9, 1993).

A 50 percent evaluation for PTSD is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

A 70 percent rating is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired. In such cases, the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment. 

A 100 percent schedular evaluation is warranted when the 
attitudes of all contacts, except the most intimate, are so 
adversely affected as to result in virtual isolation in the 
community; there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in a 
profound retreat from mature behavior; or there is a 
demonstrable inability to obtain or retain employment.  38 
C.F.R. § 4.132 (1996).  The Board notes that each of the 
three criteria for a 100 percent rating under Diagnostic Code 
9411 is an independent basis for granting a 100 percent 
rating.  Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the new regulation, the evaluation criteria have 
substantially changed, focusing on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.

Effective November 7, 1996, 38 C.F.R. § 4.130, the regulation 
provides for a 30 percent disability rating when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-
50 is assigned where there are "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 is assigned where 
there are "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  A score of 61-70 is indicated where there are, "Some 
mild symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A score of 71-80 is 
appropriate when, "If symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social occupational, or school 
functioning (e.g., temporarily falling behind in 
schoolwork)."  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The probative evidence in this case consists of the reports 
of VA compensation examinations carried out in May 1995 and 
May 1996.  During the May 1995 examination the veteran stated 
that after service he entered the construction business and 
was retired at that time. He did not indicate that his PTSD 
symptoms, which he described as recurrent and intrusive 
recollections of D-Day, chronic difficulty sleeping and 
exaggerated startle response, had ever interfered with his 
employability.  During the May 1996 examination he described 
his symptoms as nightmares and intrusive thoughts.  The fact 
that his symptoms did not interfere with his employability 
shows that his psychoneurotic symptoms, reliability, 
flexibility and efficiency levels were not so reduced as to 
result in considerable industrial impairment.  As such, the 
pre-November 1996 criteria for a higher rating were not met.  
Similarly, the subsequent criteria were also not met since 
the veteran was shown to be generally functioning 
satisfactorily despite symptoms.  

The evidence also reflects that the veteran was married for 
many years and that he described himself as an outstanding 
person who was well regarded by his friends.  The statement 
from his daughter shows that she also had a continuous 
relationship with the veteran during his lifetime.  

During the May 1996 VA examination the veteran indicated that 
he had been an active Jehovah's Witness since World War II.  
In fact, the physician stated that the veteran knew social 
propriety and that he may even have an over reliance on his 
church to compensate for the fact that he received no medical 
treatment for PTSD.  This evidence shows that the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was not considerably impaired by 
reason of his PTSD symptoms.  

During the May 1995 VA examination, the examiner  assessed 
the veteran's overall GAF score as 75.  During the May 1996 
VA examination, the examiner concluded that the veteran had 
only moderate symptoms of PTSD and assessed the veteran's 
overall GAF as 50-60.  Moreover, that examiner clarified that 
the physical aspect of the veteran's psychiatric presentation 
accounted for one-half of his problems while his PTSD 
accounted for the other one-half of his problems.  
Consequently, one-half of the social and industrial 
impairment assessed at that time was attributable to 
disabilities other than PTSD and cannot be taken into account 
when assessing the proper rating.  38 C.F.R. § 4.14.  The 
Court has held that GAF scores between 55 and 60 indicate 
only "moderate difficulty in social, occupational, or school 
functioning."   Carpenter v. Brown, 8 Vet. App. 243 (1995).  
When these examination findings are considered together they 
show that the veteran's PTSD was not productive of more than 
definite social and industrial impairment.

The evidence of record also includes the statement by a 
physician dated in July 1999.  Notably, that physician is the 
same individual who conducted the May 1996 VA examination.  
The findings reported in the July 1999 statement are not 
entitled to a high degree of probative weight because the 
author was recalling such findings approximately two years 
after the purported examination.  Moreover, the physician did 
not base his findings or opinion on a review of the veteran's 
medical treatment records.  He stated that he did not have 
any records for the veteran.  

In addition, the findings reported in the July 1999 statement 
are not consistent with the history and findings reported by 
the same physician during the May 1996 VA examination and the 
history reported during the May 1995 VA examination.  For 
example, in 1995 the veteran described himself as an 
outstanding person who was well regarded by his friends.  In 
1996 the physician noted that the veteran was an active 
Jehovah's Witness and that he knew social propriety, and that 
he may even had an over reliance on his church.  However, in 
1999 this same physician stated that the veteran lived a 
relatively isolated existence since the war, and that he had 
no close friends.  In 1996 the physician concluded that the 
veteran had some moderate symptoms of depression and PTSD and 
that he was functioning in the 50-60 GAF range.  In 1999 the 
physician recalled that the veteran had severe problems with 
his PTSD and he estimated that the veteran's GAF score was 
between 45 and 50.  In 1996 the physician stated that the 
veteran's intellectual function was in the normal range, that 
he demonstrated average intelligence on vocabulary testing, 
and that the veteran showed good memory function.  In 1999 
the physician stated that the veteran had difficulty 
understanding complex materials and that the veteran relied 
heavily on his spouse for all support and assistance in most 
activities of daily living.  In his 1999 statement, the 
physician did not explain the underlying rationale for his 
findings.  Because of these inconsistencies, the Board finds 
that the July 1999 statement, purely based on remote memory 
and recollection rather than objective documentation, is not 
entitled to significant probative value.

The probative examination findings demonstrate that the 
veteran had recurrent and intrusive recollections, chronic 
difficulty sleeping and an exaggerated startle response.  
This is consistent with the appellant's hearing testimony and 
the statements from the veteran's daughter.  However, the 
examination findings also show that the was oriented to time, 
place and person, that he could abstract on simple 
similarities and simple proverbs and that he had recall.  
They also show that the veteran's intellectual function was 
in the normal range, that he demonstrated average 
intelligence, showed good memory function and that his 
judgment was intact.  The competent and probative evidence 
does not demonstrate panic attacks more than once per week.  
Such findings, under the old or new rating criteria, do not 
support a higher rating.  

In light of the above discussion, the Board concludes that 
the evidence is not evenly balanced in this case and the 
criteria for an initial evaluation in excess of 30 percent 
for PTSD for the purpose of accrued benefits have not been 
met.  Since a rating higher than 30 percent is not warranted 
at any time after initial entitlement, staged ratings are not 
in order.  See Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for the purpose of 
accrued benefits is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


